The judgment of the court was delivered by
Existís, C. J.
We have examined with care the several points of practice which the counsel for the appellant has submitted to us, and we have come to the conclusion that the proceedings for the removal of the appellant from the office of administrator are correct and legal.
The suit was commenced by one of the beneficiary heirs in the usual form, and in conformity with articles 1017 and 1018 of the Code of Practice, and on the issues made by the appellant’s answer, the judge could hardly do otherwise than supersede the appellant.
"We cannot notice the petition of appellant filed on the same day with his answer, because the appellee was no party to it.
The appellee was one of the beneficiary heirs of the deceased, and was a person to be preferred by the judge in selecting an administrator in place of the one removed. Civil Code, art. 1035.
On the removal of the administrator it was necessary to appoint some one to take charge of the effects of the succession. The selection made by the judge, we think, a proper one. He appointed the appellee, and his appointment can stand, provisionally, until an application be made for the appointment of a regular administrator under the forms required by law, which, in a succession like this, we trust, will not bo necessary.

Judgment affirmed.